COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JOSHUA BUTLER,                                 §               No. 08-15-00232-CV

                      Appellant,                §                 Appeal from the

 v.                                             §            County Court at Law No. 4

 KAUR HOLDINGS, LLC.                            §             of Dallas County, Texas

                       Appellee.                §              (TC# CC-15-02221-D)

                                             §
                                           ORDER

        Pending before the Court are Appellee’s motion to accelerate the appeal, Appellee’s
motion to dismiss the appeal for want of prosecution because Appellant has not timely filed his
brief, and Appellant’s motion for an extension of time in which to file his brief. Appellee asserts
that the appeal is automatically accelerated under TEX.R.APP.P. 28.1., Because an appeal from a
judgment in an eviction suit must be perfected in less than thirty days after the date of the
judgment. We are unaware of any statute or rule requiring the notice of appeal in an eviction suit
to be filed in less than thirty days. While the appellant must file a supersedeas bond within ten
days after the judgment is signed in order to stay the eviction judgment, the appeal is perfected
by filing a notice of appeal. See TEX.PROP.CODE ANN. §24.007 (West 2014). Therefore, the
appeal is not accelerated under Rule 28.1. Appellee’s motion to accelerate the appeal is
DENIED. Appellee also requests that we dismiss the appeal for want of prosecution because
Appellant has not timely filed his brief or requested an extension. Appellant’s brief is currently
due to be filed on September 3, 2015, and Appellant filed, on August 28, 2015, a motion
requesting a thirty day extension of time in which to file his brief. Appellee’s motion to dismiss
for want of prosecution is DENIED. Appellant’s motion for an extension of time is granted.
Appellant’s brief is now due October 3, 2015.

       IT IS SO ORDERED this 2nd day of September, 2015.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.